UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54586 BOSTON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 27-0801073 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1750 Elm Street, Suite 103, Manchester, NH (Address of principal executive offices) (Zip Code) 603-935-9799 (Registrant’s telephone number, including area code) 33 South Commercial Street Manchester, NH 03101 (Former address) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filer oSmaller Reporting Companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at July 23, 2013 Common Stock, $0.001 par value per share 19,383,539 shares 1 BOSTON THERAPEUTICS, INC. FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 4 Item 1. Unaudited Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3.Quantitative and Qualitative Disclosures About Market Risk 30 Item 4.Controls and Procedures 30 PART II - OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 SIGNATURES 33 Except as otherwise required by the context, all references in this report to "we", "us”, "our", “BTI” or "Company" refer to the consolidated operations of Boston Therapeutics, Inc., a Delaware corporation, formerly called Avanyx Therapeutics, Inc., and its wholly owned subsidiaries. 2 PART I - FINANCIAL INFORMATION Item 1.Unaudited Condensed Financial Statements Boston Therapeutics, Inc. Balance Sheet (Unaudited) June 30, 2013 and December 31, 2012 June 30, December 31, ASSETS Cash $ $ Accounts receivable Prepaid expenses and other current assets Inventory, net Total current assets Property and equipment, net Intangible assets Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Total current liabilities Advances - related parties Total liabilities COMMITMENTS AND CONTINGENCIES (Note 7) Stockholders’ equity: Preferred stock, $0.001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 19,383,539 and 18,745,706 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 3 Boston Therapeutics, Inc. Statement of Operations (Unaudited) For the Three and Six Months EndedJune 30, 2013 and2012 For the Three Months Ended For theSix Months Ended June 30, June 30, June 30, June 30, Revenue $ Cost of goods sold Gross margin ) Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Operating loss ) Interest expense ) Foreign currency loss - ) - ) Net loss $ ) $ ) $ ) $ ) Net loss per share- basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding basic and diluted 4 Boston Therapeutics, Inc. Statement of Cash Flows (Unaudited) For theSix Months Ended June 30, 2013 and 2012 For theSix Months Ended June 30, June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock based compensation Issuance of common stock and common stock warrants for consulting services Changes in: Accounts receivable Inventory ) ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from advances-related parties - Proceeds from issuance of common stock Net cash provided by financing activities Net (decrease)increasein cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Suplemental disclosure of cash flow informatin Cash paid during the period for Interest $
